Bonds.com Group, Inc.10-Q/A Exhibit 32.2 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Amendment No. 1 to Quarterly Report of Bonds.com Group,Inc. (the "Company") on Form10-Q/A for thequarter endedJune 30, 2011, as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, John Ryan, Chief Financial Officer of the Company, certify, pursuant to 18 U.S.C. §1350, as adopted pursuant to §906 of the Sarbanes-Oxley Act of 2002, that, to the best of my knowledge: The Report fully complies with the requirements of section13(a) or 15(d) of the Securities Exchange Act of 1934; and The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. /s/ John Ryan John Ryan Chief Financial Officer October 12, 2012
